In a proceeding, inter alia, pursuant to CPLR article 78 in the nature of mandamus to compel the Westchester County Board of Elections to change the election district in which certain voters are registered, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the *587Supreme Court, Westchester County (Jamieson, J.), dated October 31, 2013, as, after a hearing, denied the petition and dismissed the proceeding.
Ordered that the order and judgment is affirmed insofar as appealed from, without costs or disbursements.
The petitioners, contending that certain voters are registered in the wrong election district, commenced this proceeding in the nature of mandamus to compel the Westchester County Board of Elections to change the election district in which those voters are registered. The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioners have failed to demonstrate a clear legal right to the relief sought pursuant to CPLR article 78.
The petitioners’ remaining contentions, pursuant to Election Law article 16, are without merit. Skelos, J.P, Balkin, Leventhal and Sgroi, JJ., concur.